Citation Nr: 1430712	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-03 699	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for residuals of cold injury to all extremities.

2.  Entitlement to service connection for residuals of cold injury to all extremities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tympanic membrane perforations.

5.  Entitlement to service connection for scar formation.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for cataracts.

8.  Entitlement to service connection for prostate cancer.

9.  Entitlement to service connection for impotence.

10.  Entitlement to service connection for residuals of stroke.

11.  Entitlement to service connection for a blood clot, right leg.

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to service connection for sinusitis.

14.  Entitlement to service connection for a bladder tumor.

15.  Entitlement to service connection for an acquired psychiatric disorder.

16.  Entitlement to service connection for sleep apnea.

17.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957.
These matters come before the Board of Veterans' Appeals (Board) from RO decisions dated in January 2009 and April 2011.  The Veteran presented sworn testimony in support of his appeal during a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for scar formation, tinnitus, cataracts, prostate cancer, impotence, residuals of stroke, a blood clot in the right leg, hemorrhoids, sinusitis, a bladder tumor, an acquired psychiatric disorder, for sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for residuals of cold injury was most recently denied by the RO in March 2006.  He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.
 
2.  New evidence received after March 2006 relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of cold injury.

3.  The Veteran sustained a cold injury to his extremities during service.  

4.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss had its inception during service.

5.  No disability involving perforated tympanic membranes is shown at any point during this appeal period.


CONCLUSIONS OF LAW

1.  The March 2006 denial of service connection for residuals of cold injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
 
2.  Evidence received since the March 2006 denial of service connection for residuals of cold injury is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for residuals of cold injury is warranted.  38 U.S.C.A. § 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

4.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

5.  There is no valid claim for service connection for perforated tympanic membranes, absent a current disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Residuals of cold injury to all extremities

The Veteran initially filed for service connection for residuals of cold injury in March 1995.  This claim was denied in August 1995.  However, in October 1995, morning reports reflecting the Veteran's medical care for frozen feet in February 1956 were associated with the Veteran's claims file.  No re-adjudication was accomplished until March 2006, after the Veteran had filed another claim for the benefit, however.  In March 2006, the benefit sought was again denied, and the Veteran did not appeal the denial.  It thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran again filed for service connection in February 2008.  As noted above, he presented sworn testimony in support of his claim in May 2014.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  "New and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims (Court) has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Board finds that the Veteran's testimony constitutes new and material evidence, sufficient to reopen the previously-denied claim.  During the hearing, he explained that he had spent the night outside in extremely cold temperatures when his vehicle had broken down, and that when he returned to his barracks, he had been unable to feel a pinprick in the soles of his feet.  Thus, a de novo review is appropriate at this point.

The Veteran's service records are not available for review by adjudicators.  However, morning reports obtained by the RO show that the Veteran was hospitalized for treatment to his feet following exposure to the cold in February 1956.  The Veteran has testified credibly that he suffered injury to his exposed extremities in the cold winter in Germany.  Additionally, a member of his unit has submitted a statement reflecting his own recollection that the Veteran's vehicle broke down during a field training exercise under extremely cold conditions, and the Veteran was forced to remain with his vehicle overnight.  

The Veteran underwent a May 1995 VA examination.  At that time, the Veteran reported that he had an occasional rash on his hands and feet, and he experienced a sensation that was similar to the feeling he had in service when his toes were thawing out.  Upon examination, he also reported experiencing occasional paresthesias in his feet.  The examiner rendered the following diagnosis:  "History of frostbite in 1955 with residual, occasional rash to hands and feet and paresthesias to the feet."

Statute requires that VA take into account the places, types, circumstances, conditions, or hardships of each Veteran's service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  In this case, the Board finds that the occurrence of extreme cold conditions, the Veteran's exposure to such cold, and that the Veteran was treated for cold injury during service is satisfactorily established in the record.  

The aspect of the claim which is less established is the extent of the current disability related to such cold exposure.  For purposes of this decision, however, the Board accepts the May 1995 VA examiner's diagnosis of occasional parethesias and an occasional rash on the Veteran's hands and feet.  In assigning a disability rating, the RO may wish to obtain additional information as to the level of impairment currently shown.  The nexus between the in-service event and the current disability was also provided by the May 1995 VA examiner.  Therefore, the Board holds that the evidence supports the Veteran's claim and the appeal for service connection for residuals of cold injury to the hands and feet is granted.

Bilateral hearing loss

The Veteran's bilateral hearing loss is established in the record.  He currently meets the requirements of 38 C.F.R. § 3.385, which establishes the standard for impaired hearing for VA purposes.  The Veteran has consistently maintained that his primary noise exposure consisted of driving an armored personnel carrier in Germany while on active duty.  He asserts that his subsequent occupation of being a bus driver did not involve noise exposure of that magnitude.  During the hearing on appeal, the Veteran credibly testified that his wife and children complained about his difficulty hearing more than forty years ago.

The report of a November 2008 VA audiological examination reflects the examiner's comment that no nexus opinion could be rendered without service treatment records.  

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current hearing loss disability was incurred in service.  Accordingly, the Board concludes that under pertinent law, service connection for bilateral hearing loss is warranted.  

Bilateral tympanic membrane perforations

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
 
In this case, the medical evidence of record shows no current disability involving perforated tympanic membranes.  During an August 2007 otolaryngology visit, the Veteran's ears were normal upon clinical examination.  None of the other medical records in the file, to include several hearing tests and examinations, contain any indication of tympanic membranes that are perforated, or indeed, other than normal.  Although the Veteran has bilateral hearing loss, the medical evidence shows that it is sensorineural in nature, rather than related to any impairment of the tympanic membranes.  

Thus, absent a disability involving perforated tympanic membranes at any point during this appeal period, this appeal must be denied as there can be no valid claim for service connection without a current disability.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the claim for service connection for perforated tympanic membranes in an October 2008 letter to the Veteran that informed him of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records and private treatment records which are sufficient to establish no current disability involving perforated tympanic membranes.  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.


ORDER

New and material evidence having been submitted, the claim for service connection for residuals of cold injury is reopened.

Service connection for residuals of cold injury is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for bilateral tympanic membrane perforations is denied.


REMAND

Before the remaining issues on appeal may be adjudicated, additional evidentiary development is required.  

As has been noted, the Veteran's service records are not contained in his claims file.  The National Personnel Records Center has certified that the Veteran's records were likely destroyed by fire at that Center in the 1970s.  

However, the Board finds that an additional search within VA is warranted before we can conclude with confidence that no service records exist.  According to information in the Veteran's claims file, he received VA educational benefits and attended the Jarvis Christian College in Hawkins, Texas, after his discharge from service.  Only minimal information from this time period was filed in the Veteran's claims file, and documentation indicates that the RO in Dallas, Texas, had custody of the Veteran's "records or military records," while the RO in Montgomery, Alabama, had jurisdiction over the Veteran's case.  A transfer record dated in October 1961 indicates that the Veteran's claims file and his rehabilitation and education folder, and "other," were transferred from the Dallas RO to the Montgomery RO.  The same record also indicates that the Veteran's medical treatment folder, "if any," was located at the VA Hospital in Dallas, Texas, and that a transfer notice was furnished to that facility.  

While this document certainly cannot be interpreted as firm evidence that the Veteran's service records were obtained in connection with his education claim, it does raise the possibility that such may have occurred.  If the Veteran's service records were obtained by VA prior to the fire at the National Personnel Records Center, then they should still be in VA's possession.  VA will end its efforts to obtain records from a Federal department only if VA concludes that the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  In this case, we cannot yet determine that the records do not exist or that further efforts would be futile.  Therefore, upon remand, the administrative successor to the now-defunct Dallas RO should be requested to perform a search to determine whether any records pertaining to the Veteran, including his education file and his service records, may be filed at that location.  Likewise, the Montgomery RO should perform a thorough search of its archives to determine whether the Veteran's education file was ever transferred to Montgomery.  

Similarly, the Dallas VA Hospital should be contacted to identify whether the Veteran received VA medical care during the time he was attending Jarvis Christian College.  Any records reflecting the Veteran's health status within several years of his discharge from the service would likely be highly probative of his current claims for service connection.  Furthermore, any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the hearing on appeal, the Veteran testified that has been receiving VA medical care approximately since 1995.  The claims file currently contains only three years of VA medical records.  Any medical records showing the Veteran's condition at a time more proximate to service are likely to be helpful to his claim, and all VA records must be obtained for review by adjudicators.  Bell. 

In December 2013, the Veteran's attorney submitted information about the Veteran's medical treatment over the prior twenty years, along with six medical release forms signed by the Veteran.  No action has been taken to obtain this medical evidence yet. 

 Lastly, discussion prior to the hearing on appeal revealed that the Veteran's attorney submitted written argument and additional evidence in March 2014 and in April 2014.  This argument and evidence has not yet been associated with the claims file.  As the appeal must be remanded anyway, all recent submissions must be associated with the file for review by adjudicators.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact both the Houston Regional Benefit Office and the Waco Regional Benefit Office to determine where any files previously held by the Dallas RO would have been archived; then that location should be searched for any files generated between 1957 and 1961 pertaining to the Veteran.  The complete file, to include any service records, should be requested.  If the search is unsuccessful, a memorandum detailing the search requests and the actions taken should be prepared for the file. 

2.  The Montgomery RO should perform a search for the Veteran's educational file, which would have been active from 1957 to 1961, and should have been transferred to Montgomery in 1961.  All archived records must be retrieved.  If the search is unsuccessful, a memorandum detailing the search requests and the actions taken should be prepared for the file.  

3.  The RO should request any records pertaining to the Veteran between 1957 and 1961 at the Dallas VA Medical Center and the VA North Texas Health Care System.  All archived records must be retrieved.  Again, if the search is unsuccessful, a memorandum detailing the search requests and the actions taken should be prepared for the file.

4.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Birmingham VA Medical Center, the Central Alabama Veterans Health Care System, and all related clinics; and the Columbus, Georgia, VA Outpatient Clinic, dated prior to 1995 through 2004, from 2006 through 2007, and from 2010 until the present, for inclusion in the file. 

5.  All appropriate action should be taken to obtain the medical records identified by the Veteran and his attorney in December 2013.

6.  All additional evidence, including the attorney's March 2014 and April 2014 submissions, must be included in the file.

7.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


